Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 24, 2001 (People v Walsh, 289 AD2d 517 [2001]), affirming a judgment of the Supreme Court, Kings County, rendered August 3, 2000.
*647Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Mastro, Santucci and Miller, JJ., concur.